Citation Nr: 1532645	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  06-01 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disabilities of the bilateral lower extremities.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of shell fragment wounds of the right hand and wrist affecting muscle group VIII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from November 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder and increased evaluation of his right hand/wrist disability.  The Veteran timely appealed that decision.

The issue of increased evaluation for his right hand/wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

By resolving all doubt in his favor, the overwhelming evidence of record demonstrates that the Veteran's degenerative spondylosis of the upper lumbar spine and old compression fractures of the L1 and L2 spinal segments are related to his military service, particularly the May 1969 enemy land mine blast that resulted in his left foot amputation disability.


CONCLUSION OF LAW

The criteria establishing service connection for degenerative spondylosis of the upper lumbar spine and old compression fractures of the L1 and L2 spinal segments have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the instant decision grants service connection for a lumbar spine disorder, no further discussion of VCAA compliance of those issues is required at this time.  This decision represents a full award of benefits able to be awarded on appeal as to that issue.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

On appeal, the Veteran has averred that he should be service connected for his lumbar spine disorder, as either related to service or, more specifically, as a result of his service-connected disabilities, particularly his left foot amputation with a prosthesis and the abnormal gait and weightbearing as a result of that disability.  To that end, the Veteran has submitted treatise evidence demonstrating that back pain could be an overlooked symptom of an amputation of a lower extremity.

Turning to the evidence of record, the Board concedes that the evidence of record demonstrates diagnoses of degenerative spondylosis of the upper lumbar spine and old compression fractures of the L1 and L2 spinal segments, particularly as noted in the May 2006 x-ray evidence.  The Board also concedes that the Veteran's service treatment records document that he stepped on an enemy land mine in May 1969 resulting in several injuries, including amputation of his left foot.  Thus, the Board concedes both that the land mine blast in service occurred, as such is extensively documented in his service treatment records, and that the Veteran has multiple service-connected disabilities of his bilateral lower extremities, including amputation of his left foot and bilateral hip disabilities.  Accordingly, the Board finds that the first and second elements of both direct and secondary service connection theories have been met in this case.  

This case thus turns on the nexus element of service connection.  First, the Veteran's service treatment records do not demonstrate any lumbar spine complaints, treatment, or diagnosis therein.  The Veteran's Medical Board Examination (MBE) in August 1969 noted a normal spine at that time, and the Veteran did not report any lumbar spine problems at that time.  The MBE was given with regards to medically discharging the Veteran respecting his left foot amputation and other injuries, particularly shrapnel injuries, incurred in the May 1969 land mine blast.

While there is no evidence of any lumbar spine treatment, complaints, or diagnoses in his service treatment records, the Veteran did report back aches during his initial VA examination in August 1970, although no examination of his lumbar spine was performed at that time.  However, as there is no x-ray evidence of arthritic conditions of his thoracolumbar spine either during or within one year of discharge from service, service connection on a presumptive basis must be denied at this time.  See 38 C.F.R. §§ 3.307, 3.309; Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Next, while it appears that within one year of discharge from service, the Veteran was complaining of lumbar spine pain, the Board is not willing to abrogate the need for a nexus in this case, as it does not appear that the Veteran has specifically argued that his lumbar spine symptoms began during military service and have been chronic and continuous since that time.  Moreover, given the extreme length of time since the first evidence of degenerative changes of the Veteran's thoracolumbar spine in the record in 2004 and his discharge from service, the Board cannot find that the evidence currently of record demonstrates that his back pain initially manifested during service and is now diagnosed as an arthritic condition of his lumbar spine.  Thus, the Board will continue with analysis of the nexus element of Veteran's claim.  See 38 U.S.C.A. §§ 1154(b); 38 C.F.R. § 3.303(b); Walker, supra.

Turning to the nexus evidence, the Veteran underwent a VA examination of his lumbar spine in October 2004.  After examination of the Veteran, the VA examiner (Dr. T.P.R.) diagnosed the Veteran with "severe degenerative arthritis of the right hip and lumbar spine - likely sequelae of traumatic left BKA requiring artificial limb - Vietnam 1969."  That VA examiner also submitted an addendum opinion dated November 2005, which reads as follows:

. . . . [The Veteran] is a Vietnam Veteran who suffered loss of his left foot due to a land mine injury in May 1969.  He has worn a left leg prosthesis since the injury.  [The Veteran] suffers from pain in the right hip and low back secondary to degenerative arthritis.  I believe his joint disease and resulting discomfort are related to the necessary accommodating changes in his gait and posture caused by the left foot amputation.  

The Veteran also submitted two opinions by Dr. M.K.R., the first dated in June 2006.  The second opinion, dated August 2006, is the same as the June 2006 opinion, although it expands upon that June 2006 opinion; the August 2006 opinion from Dr. M.K.R. reads as follows:

. . . . [The Veteran] is a Vietnam Veteran who suffered loss of his left foot due to a land mine injury in May 1969.  He has worn a left leg prosthesis since the injury.  [The Veteran] suffers from pain in the right hip and low back secondary to degenerative arthritis. . . . His arthrosis of the spine is consistent with a compression injury (see radiographs - L1, L2 in particular) which he most likely suffered at the time of the blast.  He has no other history of trauma which would account for the vertebral body compression.  The severe local arthrosis of the lumbar spine is most likely secondary to that trauma as he does not demonstrate similar arthritic changes of the spine elsewhere.  Arthrosis aside, it is reported "...that back pain after lower extremity amputation may be an overlooked but very important pain problem warranting additional clinical attention and study." (Clinical Orthopaedics and Related Research 361:29-38, April 1999).

Based upon the above evidence, the Board must conclude that the Veteran's lumbar spine disorder is related to his military service, particularly the May 1969 blast injury that resulted in the amputation of his foot.  As Dr. M.K.R. concludes, that blast injury is the only trauma which accounts for the Veteran's old compression fractures of the lumbar spine.  Moreover, as noted by Dr. M.K.R. and the treatise evidence, back pain usually accompanies lower extremity amputations and is often overlooked.  Such appears to be case in this case, as the Veteran reported back aches in August 1970, although the VA examiner did not follow up with those complaints at this time.  Finally, it appears that both doctors agree that the Veteran's current lumbar spine problems are attributable to his service-connected left foot amputation disability and the associated gait disturbance, regardless of whether the Veteran injured his back in the initial blast during service.  There is no evidence of record which disputes any of the above findings by either medical professional.  

Accordingly, the Board finds that the evidence of record compels an award of service connection for degenerative spondylosis of the upper lumbar spine and old compression fractures of the L1 and L2 spinal segments at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for degenerative spondylosis of the upper lumbar spine and old compression fractures of the L1 and L2 spinal segments is granted.


REMAND

Almost eleven years ago, in October 2004, the Veteran's right hand/wrist disability was last examined.  Given the length of time since his last examination, the Board finds that a new VA examination is required in order to adequately assess the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

On remand, the Veteran should be asked to identify any treatment he has received from private providers, VA, or Tricare/Armed Forces personnel respecting his right hand/wrist disability, and attempts to obtain any identified records should be made.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, given the length of time and some ambiguity in the record regarding whether the Veteran has been supplied adequate and appropriate VCAA notice respecting his claim for increased evaluation of a right hand/wrist disability, the Board finds that an adequate and appropriate VCAA letter should be provided to the Veteran on remand.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim for increased evaluation of his right hand/wrist disability.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Ask the Veteran to identify any VA, Tricare/Armed Forces, or private treatment that he may have had for his right hand/wrist disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his right hand/wrist disability.  The claims folder, including the electronic file, must be made available to and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

Following review of the claims file and examination of the Veteran, the examiner should address any muscle injury of the right hand and wrist and any symptomatology associated with that impairment.  The examiner should note the Veteran's dominant hand, and opine whether his muscle injury of Group VIII is slight, moderate, moderately severe, or severe in nature.  

The examiner should also conduct range-of-motion testing of the Veteran's right hand and wrist and provide commentary regarding functional losses, including those due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  This should be done for all range of motion testing.

The examiner should additionally address any neurological impairment of the Veteran's right hand and wrist, as appropriate.  

It should be specifically noted whether the effects of muscle damage in any way differ from limitation of motion of the right hand and wrist and/or any neurological impairment thereof.  

Finally, the examiner should perform an examination of any scarring associated with of the Veteran's right hand and wrist shrapnel injuries, identifying all functional deficits caused by that scarring.  It should be noted whether any scars found are painful or ulcerated.  The size of any scars found should also be identified.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his right hand/wrist disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


